Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Arkhipov (U.S. Pub. No. 2012/0044270) discloses a display device (Arkhipov, display device, Figure 1) comprising:
a display unit (Arkhipov, display panel 100, Figure 1) including a gate line (Arkhipov, gate lines GL1 to GLn, Figure 1), a data line (Arkhipov, data lines DL1 to DLm, Figure 1), and a pixel (Arkhipov, pixel cells P, Figure 1) electrically coupled to the gate line and the data line (Arkhipov, The gate lines GL1 to GLn may apply a gate voltage Gv supplied from the scan driver 110 to the pixel cells P. The data lines DL1 to DLm may apply a data output voltage Dv supplied from the data driver 120 to the pixel cells P. Figure 2, ¶ [0044]), wherein the pixel includes a first transistor (Arkhipov, switching transistor Ts, Figure 3) electrically coupled to the gate line (Arkhipov, The switching transistor Ts may be turned on by the gate voltage Gv applied through the gate line GLn, Figure 3, ¶ [0047]);
a data driver (Arkhipov, data driver 120, Figure 1) configured to:
generate a data signal corresponding to a grayscale value in the input data (Arkhipov, The data driver 120 may receive an analog driving voltage AVDD from the ; and
provide the data signal to the data line (Arkhipov, The data driver 120 may convert the gray scale-converted pixel data signals R1, G1 and B1 into analog voltages, and respectively supply data output voltages (e.g., the analog voltages) to the data lines DL1 to DLm. Figure 1, ¶ [0052]); 
a gate driver (Arkhipov, scan driver 110, Figure 1) configured to:
generate a gate signal having a pulse, based on a gate-on voltage (Arkhipov, the scan driver 110 may receive a gate-on voltage Von and a gate-off voltage Voff from the power source 130, receive a gate control signal GCS from the timing controller 140, select any one of the gate lines GL1 to GLn and apply a gate voltage to the selected gate line. Figure 1, ¶ [0050]); and 
provide the gate signal to the gate line (Arkhipov, the scan driver 110 may receive a gate-on voltage Von and a gate-off voltage Voff from the power source 130, receive a gate control signal GCS from the timing controller 140, select any one of the gate lines GL1 to GLn and apply a gate voltage to the selected gate line. Figure 1, ¶ [0050]); and 
a power supply (Arkhipov, power source 130, Figure 1) configured to:
provide the gate-on voltage to the gate driver (Arkhipov, The power source 130 may supply a gate-on voltage Von and a gate-off voltage Voff to the scan driver 110. Figure 1, ¶ [0053]); and 
wherein the gate-on voltage has a voltage level for turning on the first transistor (Arkhipov, The switching transistor Ts may be turned on by the gate voltage Gv applied through the gate line GLn, Figure 3, ¶ [0047]), and
Arkhipov does not expressly teach
a controller configured to calculate a load of input data; 
vary the gate-on voltage based on the load, 
wherein a luminance of the display unit is increased as the load is increased, and
wherein a voltage level of the gate signal provided to the gate line varies according to a variation of the gate-on voltage.
Jeong (U.S. Pub. No. 2016/0293101) teaches a display device with 
a controller (Jeong, signal controller 150, Figure 1) configured to calculate a load of input data (Jeong, the signal controller 150 may include a sub-load calculator 410 that calculates a sub-loads corresponding to each of a plurality of sub-image data, Figure 4, ¶ [0091]); 
vary the gate-on voltage based on the load (Jeong, the display device 100 may adjust at least one of the high data voltage VDH and the low data voltage VDL by analyzing each of the sub-loads (S720) Figure 7, ¶ [0132]), 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Arkhipov’s display driving to 
	Thus, Arkhipov, as modified by Jeong, teaches the gate-on voltage adjusted based on the image data load.
Arkhipov, as modified by Jeong, does still not expressly teach
wherein a luminance of the display unit is increased as the load is increased, and
wherein a voltage level of the gate signal provided to the gate line varies according to a variation of the gate-on voltage.
Kim (U.S. Pub. No. 2013/0249955) teaches a display device wherein a luminance of the display unit is increased as the load is increased (Kim, when the operation of the brightness/color coordinate correction unit 152 is performed, the gamma table 152a set to be optimized based on the case in which the OLED device emits light at the maximum brightness level, and the gamma reference voltage LUT 152b, in which the voltage values of data of the red, green and blue data corresponding . As shown in figures 5A-5C of Kim, as the grayscale (load) increases, the brightness (luminance) increases as well.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong’s load adaptive display driving to include Kim’s brightness/color coordinate correction because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kim’s brightness/color coordinate correction permits brightness correction based on the image data to improve the viewing properties.  This known benefit in Kim is applicable to Jeong’s load adaptive display driving as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Jeong’s load adaptive display driving to include Kim’s brightness/color coordinate correction would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Kim’s brightness/color coordinate correction in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Arkhipov, as modified by Jeong and Kim, teaches the brightness increasing as the image data load is increasing.
	The combination of Arkhipov, Jeong, and Kim, does not expressly teach	
wherein a voltage level of the gate signal provided to the gate line varies according to a variation of the gate-on voltage.


As to dependent claims 2-14, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 15, Arkhipov (U.S. Pub. No. 2012/0044270) discloses a display device (Arkhipov, display device, Figure 1) comprising:
a display unit (Arkhipov, display panel 100, Figure 1) including a gate line (Arkhipov, gate lines GL1 to GLn, Figure 1), a data line (Arkhipov, data lines DL1 to DLm, Figure 1), and a pixel (Arkhipov, pixel cells P, Figure 1) electrically coupled to the gate line and the data line (Arkhipov, The gate lines GL1 to GLn may apply a gate voltage Gv supplied from the scan driver 110 to the pixel cells P. The data lines DL1 to DLm may apply a data output voltage Dv supplied from the data driver 120 to the pixel cells P. Figure 2, ¶ [0044]), wherein the pixel includes a first transistor (Arkhipov, switching transistor Ts, Figure 3) electrically coupled to the gate line (Arkhipov, The switching transistor Ts may be turned on by the gate voltage Gv applied through the gate line GLn, Figure 3, ¶ [0047]);
a data driver (Arkhipov, data driver 120, Figure 1) configured to:
generate a data signal corresponding to a grayscale value in the input data (Arkhipov, The data driver 120 may receive an analog driving voltage AVDD from the power source 130 and receive the gray scale-converted pixel data signals R1, G1 and B1 of an n-th frame and a data voltage control signal DCS from the timing controller ; and
provide the data signal to the data line (Arkhipov, The data driver 120 may convert the gray scale-converted pixel data signals R1, G1 and B1 into analog voltages, and respectively supply data output voltages (e.g., the analog voltages) to the data lines DL1 to DLm. Figure 1, ¶ [0052]); 
a gate driver (Arkhipov, scan driver 110, Figure 1) configured to:
generate a gate signal having a pulse, based on a gate-on voltage (Arkhipov, the scan driver 110 may receive a gate-on voltage Von and a gate-off voltage Voff from the power source 130, receive a gate control signal GCS from the timing controller 140, select any one of the gate lines GL1 to GLn and apply a gate voltage to the selected gate line. Figure 1, ¶ [0050]); and 
provide the gate signal to the gate line (Arkhipov, the scan driver 110 may receive a gate-on voltage Von and a gate-off voltage Voff from the power source 130, receive a gate control signal GCS from the timing controller 140, select any one of the gate lines GL1 to GLn and apply a gate voltage to the selected gate line. Figure 1, ¶ [0050]); and 
a power supply (Arkhipov, power source 130, Figure 1) configured to:
provide the gate-on voltage to the gate driver (Arkhipov, The power source 130 may supply a gate-on voltage Von and a gate-off voltage Voff to the scan driver 110. Figure 1, ¶ [0053]); and 
wherein the gate-on voltage has a voltage level for turning on the first transistor (Arkhipov, The switching transistor Ts may be turned on by the gate voltage Gv applied through the gate line GLn, Figure 3, ¶ [0047]), and
Arkhipov does not expressly teach
vary the gate-on voltage based on a dimming level,
wherein a maximum luminance of the display unit varies depending on the dimming level, and
wherein a voltage level of the gate signal provided to the gate line varies according to a variation of the gate-on voltage.
Jeong (U.S. Pub. No. 2016/0293101) teaches a display device with 
vary the gate-on voltage based on the dimming level (Jeong, the display device 100 may adjust at least one of the high data voltage VDH and the low data voltage VDL by analyzing each of the sub-loads (S720) Figure 7, ¶ [0132]) (Jeong, the signal controller 150 may include a sub-load calculator 410 that calculates a sub-loads corresponding to each of a plurality of sub-image data, Figure 4, ¶ [0091]), 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Arkhipov’s display driving to include Jeong’s load adaptive display driving because such a modification is taught, suggested, or motivated by the art.  More specifically, the motivation to modify Arkhipov to include Jeong is expressly provided by Jeong, stating that the adaptive voltage control effectively decreases power consumptions and improves image quality of the display (Jeong, ¶ [0030]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to modify Arkhipov’s 
	Thus, Arkhipov, as modified by Jeong, teaches the gate-on voltage adjusted based on the image data load.
Arkhipov, as modified by Jeong, does still not expressly teach
vary the gate-on voltage based on the dimming level;
wherein a maximum luminance of the display unit varies depending on the dimming level, and
wherein a voltage level of the gate signal provided to the gate line varies according to a variation of the gate-on voltage.
Kim (U.S. Pub. No. 2013/0249955) teaches a display device to
vary the gate-on voltage based on the dimming level (Kim, in the gray scale generator 150 according to the exemplary embodiment, as described in FIG. 4 to FIG. 6, the gamma table is determined based on the case in which the OLED device emits light at the maximum brightness level and data voltages corresponding to 0 to 255 gray scales are determined by the gamma table.  Then, when a user selects any brightness level (dimming step), the data voltage corresponding to the selected brightness level is set to the gamma reference voltage based on the gamma table at the determined maximum brightness level, thereby making it possible to implement a natural and continuous dimming mode of the OLED device. Figures 4-7, ¶ [0089]); Kim teaches the dimming level being used to select the appropriate gamma table.
wherein a maximum luminance of the display unit varies depending on the dimming level (Kim, when the operation of the brightness/color coordinate correction unit 152 is performed, the gamma table 152a set to be optimized based on the case in which the OLED device emits light at the maximum brightness level, and the gamma reference voltage LUT 152b, in which the voltage values of data of the red, green and blue data corresponding to each gray scale and brightness at the maximum brightness level are listed based on the gamma table 152a, are generated in the brightness/color coordinate correction unit. ¶ [0064]) (Kim, in the gray scale generator 150 according to the exemplary embodiment, as described in FIG. 4 to FIG. 6, the gamma table is determined based on the case in which the OLED device emits light at the maximum brightness level and data voltages corresponding to 0 to 255 gray scales are determined by the gamma table.  Then, when a user selects any brightness level (dimming step), the data voltage corresponding to the selected brightness level is set to the gamma reference voltage based on the gamma table at the determined maximum brightness level, thereby making it possible to implement a natural and continuous dimming mode of the OLED device. Figures 4-7, ¶ [0089]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jeong’s load adaptive display driving to include Kim’s brightness/color coordinate correction because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Kim’s brightness/color coordinate correction permits brightness correction based on the image data to improve the viewing properties.  This known benefit in Kim is applicable to Jeong’s load adaptive 
	Thus, Arkhipov, as modified by Jeong and Kim, teaches the max brightness varied based on the selected dimming level.
The combination of Arkhipov, Jeong, and Kim, does not expressly teach	
wherein a voltage level of the gate signal provided to the gate line varies according to a variation of the gate-on voltage.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.